    Case 1:19-cv-02379-KBJ Document 1-33 Filed 08/07/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                               Exhibit GG
JERROLD NADLER, New York
                           Case 1:19-cv-02379-KBJ Document 1-33 Filed 08/07/19 Page 2 of 4                            DOUG COLLINS, Georgia
  CHAIRMAN                                                                                                              RANKING MINORITY MEMBER




                                       m.�. 1!,ouse of l\epresentattbes
                                                 <ttommittee on tbe 3Jubiciarp
                                                    mallasbtngton, tJB<!t 20515-6216
                                                      <!&ne f!,unbreb �ixteentb C!Congress

                                                              May 20, 2019

             Donald F. McGahn II, Esq.
             c/o William A. Burck, Esq.
             Quinn Emanuel Urquhart & Sullivan
             1300 I St. NW
             Suite 9000
             Washington, D.C. 20005

             Dear Mr. McGahn:

                      As you know, your presence is required tomorrow morning for a hearing before the
             Committee on the Judiciary pursuant to a subpoena compelling your testimony. 1 This afternoon,
             White House Counsel Pat Cipollone informed me that President Trump has ordered you not to
             testify.2 President Trump's order-which seeks to block a former official from informing a
             coequal branch of government about his own misconduct-is unprecedented and, contrary to the
             letter received from your counsel this evening, does not excuse your obligation to appear before
             the Committee.

                     First, although the Justice Department's Office of Legal Counsel (OLC) has produced an
             opinion purporting to excuse you from testifying, that opinion has no support in relevant case
             law, and its arguments have been flatly rejected by the courts. As Judge Bates previously
             explained, the notion that a former White House Counsel is "absolutely immune" from a
             congressional subpoena has been "virtually foreclosed by the Supreme Court," which held
             several decades ago that senior White House aides do not enjoy such immunity even from civil
             damages suits.3 OLC's most recent opinion-which relies almost entirely on its own prior
             opinions-offers no persuasive reasoning for distinguishing Judge Bates's ruling or relevant
             Supreme Court case law. 4

             1
              Subpoena by Authority of the House of Representatives of the United States of America to Donald F. McGahn for
             documents and testimony, signed by Representative Jerrold Nadler, April 22, 2019.
             2
              Letter to Hon. Jerrold Nadler, Chairman, H. Comm. on the Judiciary from Pat Cipollone, White House Counsel
             (May 20, 2019).
             3
              Comm. on the Judiciary, U.S. House of Reps. v. Miers, 558 F. Supp. 2d 53, 100 (D.D.C. 2008) (citing Harlow v.
             Fitzgerald, 457 U.S. 800 (1982)).
             4
              See Steven A. Engel, Assistant Attorney General, Office of Legal Counsel, Testimonial Immunity Before Congress
             of the Former Counsel to the President (May 20, 2019) ("Engel Op.").
             Case 1:19-cv-02379-KBJ Document 1-33 Filed 08/07/19 Page 3 of 4




        Second, the Justice Department's own longstanding policy is that "executive privilege...
should not be invoked to conceal evidence of wrongdoing or criminality on the part of executive
officers. "5 Tellingly, the Department's opinion ignores that policy entirely. Yet as I have
already made clear, the Committee plans to ask you about instances in which the President took
actions or ordered you to take actions that may constitute criminal offenses, including
obstruction of justice. Despite the Department's apparent efforts to catalogue every instance in
which a White House aide has refused to testify before Congress, the Department can cite no
example where Congress planned to ask that White House aide about possible crimes committed
by the President. Perhaps that is because-until now-no President would have engaged in such
a transparent effort to block his own former aides from testifying about the President's
misconduct.

         Third, in addition to the President not asserting executive privilege with respect to your
 account of the relevant events that was published in the Special Counsel's report, the President
 himself has already called your credibility into question. He tweeted less than 10 days ago that
 he "was NOT going to fire Bob Mueller," denying a central event that you described to Special
 Counsel Mueller under penalty of felony. At the same time, he has asked you to state publicly
 that he did not engage in obstruction of justice. 6 In attacking your credibility and asking you to
 make public comments about these events, the President has not only further waived any
·possible privilege with regard to your testimony; he has also created substantial concerns about
 acts of witness intimidation and further obstruction of Congress's ongoing investigations.
 Because these incidents post-date your service as White House Counsel and occurred while you
 were a private citizen, the Committee is plainly entitled to ask you about them without raising
 even potential privilege issues.

       Fourth, nowhere in OLC's 15-page opinion or in Mr. Cipollone's letter to me is there
mention of President Trump actually invoking executive privilege. OLC's opinion deals
exclusively with your purported "immunity" from testimony and concludes (erroneously) that
you are "not legally required to appear and testify."7 Mr. Cipollone's letter to me reiterates that
conclusion and states that "the President has directed Mr. McGahn not to appear" at tomorrow's
hearing.8 But-in marked contrast to the letter sent by the White House to former White House
Counsel Harriet Miers (which itself was rejected as improper by the court)-Mr. Cipollone's


5
 Robert B. Shanks, Congressional Subpoenas of Department of Justice Investigative Files, 8 Op. O.L.C. 252, 267
(1984).
6
 Michael S. Schmidt, White House Asked McGahn to Declare Trump Never Obstructed Justice, N.Y. Times, May
IO, 2019.
7   Engel Op. at 15.
8
 Letter to Hon. Jerrold Nadler, Chairman, H. Comm. on the Judiciary from Pat Cipollone, White House Counsel
(May 20, 2019).
             Case 1:19-cv-02379-KBJ Document 1-33 Filed 08/07/19 Page 4 of 4



letter does not state that President Trump has asserted executive privilege with respect to your
testimony, nor could he.9 At most, the Department's conclusions regarding your "immunity"
(even if accepted as correct, which they are not) mean that the decision whether to comply with
the Committee's lawful subpoena rests solely in your hands.

       Fifth, contrary to the reference in your counsel's letter, there has been no suggestion by
President Trump or by anyone speaking on his behalf that attorney-client privilege poses an
obstacle to your testimony. In fact, any invocation of attorney-client privilege in these
circumstances is foreclosed by the D.C. Circuit case law, which makes clear that the privilege is
inapplicable with respect to White House attorneys where the investigation relates to criminal
wrongdoing. 10

        Finally, the Justice Department has no place informing you about the potential remedies
that Congress may pursue in the exercise of its own Article I powers. 11 The Committee has
made clear that you risk serious consequences if you do not appear tomorrow. As the district
court already held with respect to Ms. Miers, you are "not excused from compliance with the
Committee's subpoena by virtue of a claim of executive privilege that may ultimately be
made." 12 Instead, you "must appear before the Committee to provide testimony, and invoke
executive privilege where appropriate." 13 Should you fail to do so, the Committee is prepared to
use all enforcement mechanisms at its disposal.


                                                       Sincerely,




                                                       House Committee on the Judiciary

cc:        The Hon. Doug Collins
           Ranking Member, House Committee on the Judiciary


9See Letter to George T. Manning, Esq. from Fred F. Fielding, Counsel to the President (July 9, 2007), attached as
Exhibit 20 in Miers, No. 08-409, 558 F. Supp. 2d 53 (D.D.C); see also Miers, 558 F. Supp. 2d at 62 (White House
Counsel informed Miers that President Bush "had decided to assert executive privilege over the substance of Ms.
Miers's testimony").
10
     In re Lindsey, 158 F.3d 1263, 1271-78 (D.C. Cir. 1998).
11
     See Engel Op. at 15
12
     Miers, 558 F. Supp. 2d at 106.
13   Id.
